Case 2:07-cv-02513-GMS Document 2475-1 Filed 10/30/19 Page 1 of 5




            EXHIBIT A
               Case 2:07-cv-02513-GMS Document 2475-1 Filed 10/30/19 Page 2 of 5




Subject:             FW: Sheriff Penzone, Oct 15, 2019 Community Meeting


From: Sylvia Herrera, Ph.D. Redacted
Sent: Thursday, October 17, 2019 10:32 AM
To: robinRedacted        ; monitormcsoRedacted
Cc: Molly Brizgys <MBrizgys@acluaz.org>; Cynthia.Coe@usdoj.gov; maureen.johnston@usdoj.gov;
raulpinaRedacted       ; robertorevRedacted ; 9143xincollavesRedacted ; azguarddawgRedacted                ; srzaRedacted
Subject: Sheriff Penzone, Oct 15, 2019 Community Meeting

Chief Robert Warshaw, Court Monitor" Melendres v Penzone (Arpaio)

Dear Chief Warshaw:

   This letter is in reference to the community meeting held last night October 15, 2019 at the
Maryvale Community Center. This meeting was considered very important by many in the community affected by the
Maricopa County Sheriff’s Office (MCSO) given that this was the first time in years that a Melendres community meeting
was accessible both in time and location to said population.
  Now that the responsibility for conducting these community meetings has been returned to the Court Monitor in
consultation with the Community Advisory Board, we are optimistic that the participation by affected community residents
will continue to grow as was seen last night.
  At the same time, we are compelled to convey that the community members at the meeting last night were completely
appalled and shocked when it was announced that Sheriff Penzone had left the meeting. Some members mentioned that
Sheriff Penzone left after questions were raised on the results of the Traffic Stops.
  While Judge Snow castigated Sheriff Penzone and MCSO for not conducting the community meetings in areas
accessible to the affected parties, it is our understanding that this does not absolve Sheriff Penzone from attending and
participating in the community meetings arranged by the Court Monitor.
  In fact, last night is not the first time that Sheriff Penzone has completely disengaged from a community meeting. Earlier
this year, on April 15, 2019, Board of Supervisor Member Steve Gallardo hosted a community meeting on Melendres v
Penzone. Community groups provided questions prior to the meetings as requested by Sheriff Penzone.
  However, Sheriff Penzone decided not to address the group and was a “no” show. It was a well attended community
meetings and there were many others questions that came up. "
  Overall, Sheriff Penzone has not tried to gain the trust and confidence of the affected community as is mandated in the
Court Order. In our opinion, Sheriff Penzone has shown disregard not only to the affected community but to the Court as
well.
  Last night was not an isolated case but is only one of many past and recent decisions/actions taken by Sheriff Penzone
that affront the affected community in Melendres v. Penzone.
We will continue to work with your office to assure that the community is informed on the status of MCSO’s compliance
and other topics/issues associated with Melendres v Penzone.
  For these many reasons we request the Court’s intervention so that Sheriff Penzone can be directed to participate in
upcoming community meetings and instructed that his attendance at community meetings is in the best interest of all
parties to fulfill the Court’s order in resolving the issues that still exist at MCSO.

Sincerely,

Sylvia Herrera, Ph.D.   Raul Pina        Salvador Reza
CAB Member              CAB Member       Barrio Defense Ctes.

Ralph Martinez, President    Irene Chavez        Roberto Reveles
Somos America                Somos America       Somos America




                                                             1
Case 2:07-cv-02513-GMS Document 2475-1 Filed 10/30/19 Page 3 of 5




            EXHIBIT B
               Case 2:07-cv-02513-GMS Document 2475-1 Filed 10/30/19 Page 4 of 5




Subject:               FW: TSAR report


From: Ann Scheel (MCSO) <AnnScheelRedacted                  >
Sent: Monday, September 30, 2019 4:33 PM
To: Molly Brizgys <MBrizgys@acluaz.org>; John Girvin Redacted       Redacted >; Todd Hoggatt (MCSO)
<T Hoggatt Redacted               ; Cc: Annie Lai <alai@law.uci.edu>; Bea Annexy <beaannexyRedacted >; Newton
Brandon <newtonb@mcao.maricopa.gov>; Cecillia Wang <cwang@aclu.org>; Coe, Cynthia (CRT
<Cynthia.Coe@usdoj.gov>; Dan Doherty <danieldohertyRedacted            >; William Garland (MCSO)
<Redacted                           Gloria Torres <GTorres@acluaz.org>; James McFarland (MCSO)
Redacted                                   Jim Chanin <jbcofc@aol.com>; Johnston, Maureen (CRT
<Maureen.Johnston@usdoj.gov>; Branco Joseph <brancoj@mcao.maricopa.gov>; Vigil Joseph
<vigilj@mcao.maricopa.gov>; Julia Gomez <jgomez@maldef.org>; Ken Booker (MCSO)
Redacted                    gov>; Killebrew, Paul (CRT <paul.killebrew@usdoj.gov>; Micaela Torrez (MCSO)
<Redacted                          Okwesa, Carolyn (Redacted                              Palmer Brian
<palmeb02@mcao.maricopa.gov>; Raul Martinez Redacted                   >; Robert Warshaw Redacted               ;
Robin Busch‐Wheaton Redacted                 >; Romanow, Julie R <jromanow@cov.com>; Ryan Kelleher (MCSO)
Redacted                            Sarah Lopez Redacted                    Sarah Mujahid Contact
<smujahid@aclu.org>; Schwab Douglas Redacted                            ; Sean Crosby (MCSO)
Redacted                          Tiffani Shaw (MCSO) Redacted                           Shelia Mahler (MCSO)
Redacted                           Stanley Young <syoung@cov.com>; Stephanie Molina (MCSO)
Redacted                          Tim Palmer (MCSO) Redacted                               Cory Morrison (MCSO)
Redacted                                Al Peters <Redacted                ; Benjamin Armer (MCSO)
Redacted
Subject: TSAR report

Below please find the link for our Traffic Stops Analysis Report covering July 2017-December 2018. We will
be prepared to discuss at the upcoming site visit.


July 2017 to December 2018 Traffic Stop Analysis

Ann Birmingham Scheel
Chief of Administration
Maricopa County Sheriff’s Office
Direct: (602) 876-5262
Cell: (602) 882-5711




                                                         1
Case 2:07-cv-02513-GMS Document 2475-1 Filed 10/30/19 Page 5 of 5




            EXHIBIT C
             FILED UNDER SEAL
